19-2316
     Hossain-Chowdhurry v. Garland
                                                                              BIA
                                                                        Douchy, IJ
                                                                      A208 678 668

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of June, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            JOSEPH F. BIANCO,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   MOHAMMED ALAMGIR HOSSAIN-
15   CHOWDHURRY, A.K.A. MUHAMMAD
16   NAJIN MUTAR KHUDAYIR
17            Petitioner,
18
19                    v.                                    19-2316
20                                                          NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                    Ramesh K. Shrestha, Esq., New
27                                      York, NY.
 1   FOR RESPONDENT:                 Joseph Hunt, Assistant Attorney
 2                                   General; Carl McIntyre, Assistant
 3                                   Director; Virginia Lum, Attorney,
 4                                   Office of Immigration Litigation,
 5                                   United States Department of
 6                                   Justice, Washington, DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Mohammed Alamgir Hossain-Chowdhurry, a native

12   and citizen of Bangladesh, seeks review of a June 28, 2019,

13   decision of the BIA affirming a February 8, 2018, decision of

14   an Immigration Judge (“IJ”) denying asylum, withholding of

15   removal, and protection under the Convention Against Torture

16   (“CAT”).     In re Mohammed Alamgir Hossain-Chowdhurry, No. A

17   208 678 668 (B.I.A. June 28, 2019), aff’g No. A 208 678 668

18   (Immig. Ct. N.Y. City Feb. 8, 2018).          We assume the parties’

19   familiarity with the underlying facts and procedural history.

20         We have considered both the IJ’s and the BIA’s opinions

21   “for the sake of completeness.”           Wangchuck v. Dep’t of

22   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).             The

23   applicable standards of review are well established.          See 8

24   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

25   67,   76   (2d   Cir.   2018)    (reviewing    adverse   credibility
                                        2
 1   determination        for   substantial         evidence).          An    IJ   may,

 2   “[c]onsidering the totality of the circumstances” base a

 3   credibility    finding       on   an   asylum      applicant’s          “demeanor,

 4   candor, or responsiveness,” the plausibility of his account,

 5   and     inconsistencies      in     his       statements     or    between     his

 6   statements and other evidence, “without regard to whether an

 7   inconsistency, inaccuracy, or falsehood goes to the heart of

 8   the applicant’s claim.”           8 U.S.C. § 1158(b)(1)(B)(iii).               We

 9   defer to an IJ’s adverse credibility determination “unless,

10   from the totality of the circumstances, it is plain that no

11   reasonable fact-finder could make such an adverse credibility

12   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

13   2008).        Substantial         evidence        supports        the    agency’s

14   determination that Hossain-Chowdhurry was not credible as to

15   his claim of past persecution by members of a rival political

16   party.

17         In the instant case, we defer to the IJ’s determination

18   that Hossain-Chowdhurry’s change in demeanor when confronted

19   with inconsistencies undermined his credibility.                          See Jin

20   Chen v. U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir.

21   2005)      (giving     “particular            deference      to     credibility

22   determinations        that    are      based       on     the     adjudicator’s

                                               3
 1   observation         of        the     applicant’s         demeanor”).                The

 2   inconsistencies identified by the IJ also provide further

 3   support for the demeanor finding and the adverse credibility

 4   determination as a whole.                 See Li Hua Lin v. U.S. Dep’t of

 5   Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can be . . .

 6   more    confident        in    our    review      of    observations         about    an

 7   applicant’s demeanor where . . . they are supported by

8    specific examples of inconsistent testimony.”).

9           Additionally,          the    IJ    reasonably      relied       on   internal

10   inconsistencies in Hossain-Chowdhurry’s testimony regarding

11   a past application for a U.S. visa and whether he previously

12   travelled     outside         of    Bangladesh,        including    while      he    was

13   allegedly in hiding from members of a rival political party.

14   The IJ also reasonably relied on Hossain-Chowdhurry’s lack of

15   responsiveness or clarity as to when he operated and closed

16   his business in Bangladesh and whether a trip to India during

17   the period he was in hiding was related to his business.

18   Taken together these inconsistencies about his travel and

19   business     call    into      question         the    timeline    of    events      and

20   undermine his credibility as a whole.                     See Xiu Xia Lin, 534

21   F.3d    at   167    (explaining           that   cumulative       effect      of    even



                                                 4
 1   collateral inconsistencies may provide substantial evidence

 2   for an adverse credibility determination).

 3       The IJ also reasonably found that Hossain-Chowdhurry’s

 4   documentary evidence failed to rehabilitate his inconsistent

 5   and unresponsive testimony.         See Biao Yang v. Gonzales, 496

 6   F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

 7   corroborate his or her testimony may bear on credibility,

 8   because the absence of corroboration in general makes an

 9   applicant unable to rehabilitate testimony that has already

10   been called into question.”).           The weight afforded to an

11   applicant’s   documentary     evidence     is   largely   a    matter   of

12   agency discretion.       See Y.C. v. Holder, 741 F.3d 324, 332 (2d

13   Cir. 2013).       We conclude that the agency did not err in

14   declining to credit letters Hossain-Chowdhurry submitted from

15   leaders of his political party, family members, and alleged

16   eyewitnesses to his threats and assaults by members of a rival

17   party   because    the    authors   were   unavailable        for   cross-

18   examination and his family members were interested parties.

19   Id. at 334 (upholding agency’s decision not to credit letter

20   from applicant’s spouse).       Moreover, none of the documentary

21   evidence resolves the inconsistencies in Hossain-Chowdhurry’s

22   testimony.

                                         5
 1         Given the issues with Hossain-Chowdhurry’s demeanor, the

 2   inconsistencies in his testimony, and the lack of reliable

 3   corroboration,     substantial     evidence        supports    the    adverse

 4   credibility determination.         See 8 U.S.C. § 1158(b)(1)(B)(ii);

 5   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

 6   (“[E]ven a single inconsistency might preclude an alien from

 7   showing that an IJ was compelled to find him credible.

 8   Multiple      inconsistencies      would     so    preclude     even    more

 9   forcefully.”).         In   this   case,     the    adverse     credibility

10   determination     is   dispositive      of    asylum,    withholding        of

11   removal, and CAT relief because all forms of relief rely on

12   the   same    discredited    factual       predicate.         See    Paul   v.

13   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

14         For the foregoing reasons, the petition for review is

15   DENIED.      All pending motions and applications are DENIED and

16   stays VACATED.

17                                      FOR THE COURT:
18                                      Catherine O’Hagan Wolfe,
19                                      Clerk of Court




                                         6